Citation Nr: 1334185	
Decision Date: 10/28/13    Archive Date: 11/06/13

DOCKET NO.  09-03 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for Stargardt's disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Eckart, Counsel



INTRODUCTION

The Veteran served on active duty from October 1987 to October 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

At the time of the initial adjudication, the Veteran was known by the name listed on an October 1991 DD Form 214.  Associated with the claims folder is a report of a telephone conversation with the Veteran dated November 2, 2009.  The Veteran reported that she was then known by a different name and wanted to be addressed as such for all further proceedings.  (The change in name represented a change in gender.)

The Board previously remanded the case for additional development in October 2010 and again in April 2012.  The requested development was completed to the extent possible.  


FINDINGS OF FACT

1.  Without good cause, the Veteran failed to report for a scheduled VA examination in February 2013. 

2.  The evidence does not show that the Veteran's Stargardt's disease, which is a congenital disease, was first manifested during military service.



CONCLUSION OF LAW

The Veteran does not have Stargardt's disease that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Board notes the provisions of the Veterans Claims Assistance Act of 2000 (VCAA); Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107 (West 200 & West Supp. 2013).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2013).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a) (West 2002 & West Supp. 2013); 38 C.F.R. § 3.159(b) (2013).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence. 38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159(c).  (The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  73 Fed. Reg. 23353 -56 (April 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the claimant to provide any evidence in the claimant's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action needed to arrive at a decision as to the claim on appeal has been accomplished.  A letter was provided in December 2007 prior to the March 2008 rating, which notified the Veteran of the information and evidence needed to substantiate the claim.  

The Board also finds that the December 2007 notice letter satisfied the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C. F.R. § 3.159(b)).  In the letter, the RO notified the Veteran that VA was responsible for obtaining relevant records from any Federal agency and that the RO would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the notice letter requested the Veteran to submit medical evidence, opinions, statements, and treatment records regarding the claimed disability.  Consequently, a remand of this issue for further notification of how to substantiate the claim is not necessary.

There is no indication that any additional action is needed to comply with the duty to assist in connection with the issue on appeal.  The evidence in the claims folder includes VA and private treatment records, statements of the Veteran, and incomplete service department records.  The Veteran's complete STRs have not been located.  The AOJ has made several attempts to obtain the Veteran's missing STRs.  This included contacting the Marine Corps Headquarters at Quantico, Virginia, as well as the Records Management Center (RMC) and National Personnel Records Center (NPRC).  The Board, in its remand of October 2010 and again in April 2012, noted that the Veteran's DD 214 reflected that she was transferred to the Marine Corps Reserve Support Center in Overland Park, Kansas, at the time of her separation.  It was felt that this fact may have affected the storage of the Veteran's records, if not their eventual movement to the RMC and pursuant to Board remand instructions, the AOJ was instructed to continue to request the records until there was an official response that the records do not exist or cannot be located. 

Multiple requests were made to Code 13, with the first request made during the development of the original appeal in 2007.  The negative response from that source at that time resulted in a memorandum being included in the claims folder that the Veteran's STRs could not be located in March 2008.  Another negative reply was received from Code 13 in April 2011.  Another request for the Veteran's STRs was made to Code 13, via e-mail, in July 2011. A negative response was received in September 2011. 

The AOJ wrote to the Veteran to provide information on alternate forms of evidence that could be submitted in light of missing STRs.  This was done in September 2011.  There is no indication in the claims folder that the Veteran responded to the letter.  The Board in its April 2012 remand noted that the AOJ had not yet contacted the Marine Corps to attempt to locate the records. 

Subsequent actions taken to locate the missing STRs following the April 2012 remand include another letter sent to the Veteran in January 2013, which advised of the ongoing attempts to locate the STRs and also advised the Veteran of alternate records that might substitute for STRs.  No response from the Veteran is of record.  

A January 2013 report of general information reveals that the Marine Corps Headquarters (HQ) was contacted in Quantico, and the response from HQ was to refer the caller to the NPRC for records.  It was noted that the NPRC had already been contacted to request the records.   An internal VA e-mail also from January 2013 indicated that the STRs were not of record at the RMC and that the filing system was flagged to show VA's interest in such records if they were later located.  A request for personnel records submitted in January 2013 was met with an internal message indicating such records were ordered.  Requests to obtain STR records in March 2013 indicated that the records could not be requested using the Veteran's current name and identity.  After further guidance indicating the records had to be requested using the Veteran's previous name and identity, a response from NPRC indicated that there were no STRs at Code 13 and further indicated that according to the Marine Corps, the service treatment records were lost and only the service personnel records were available.  These records were forwarded to the claims file in June 2013, to include the entrance examination.  

Thus, it appears all efforts to locate the STRs have been exhausted.  

Significantly, the Veteran has not otherwise alleged that there are any outstanding medical records probative of the claim on appeal that need to be obtained.  Thus, the Board finds that VA has properly assisted the Veteran in obtaining any relevant evidence.

The Board further notes that the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that an examination is required when there is:  (1) evidence of a current disability; (2) evidence establishing an in-service event, injury or disease, or a disease manifested in accordance with presumptive service connection regulations occurred that would support incurrence or aggravation; (3) an indication that the current disability may be related to the in-service event; and (4) insufficient evidence to decide the case.

The Veteran was afforded a VA examination in May 2011.  However, the examiner was unable to provide the opinions requested in the absence of the Veteran's STRs.  Subsequently the Board remanded this matter again in part to obtain another VA examination and an opinion based on the available lay and medical evidence.  The Veteran failed to report for a VA examination scheduled in February 2013.  In a September 2013 brief, the Veteran's representative conceded the Veteran's failure to report, and pointed out that while the notice of the scheduled examination was not in the claims file, the notification address used by the hospital was correct.  The Veteran has not provided any evidence that the failure to appear was based on good cause.  (Individuals for whom medical examinations have been authorized and scheduled are required to report for such examinations.  See 38 C.F.R. § 3.326(a).  When an examination is necessary to prove the claim, and the claimant, without good cause, fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655 (2013).  As such, the Board will proceed with its appellate review of the claim based upon the evidence of record.)  In view of the foregoing, to include the Veteran's failure to report for examination, there is no further duty to provide additional examinations or to obtain any medical opinion. 

The Veteran has further been given the opportunity to submit evidence.  Neither the Veteran nor the representative has identified, and the record does not indicate, existing records pertinent to the claim decided herein that need to be obtained.  In short, the Board has considered the provisions of the VCAA.  In light of the record on appeal and, for the reasons expressed above, the Board finds that the development of the issue has been consistent with the requirements of the VCAA.

II.  Analysis

The Veteran claims entitlement to service connection for Stargardt's Disease, an acknowledged hereditary disease.  Specifically, the Veteran has alleged that the disease was aggravated, or accelerated, as a result of military service. 

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

Veterans are presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects and infirmities noted at entry--a presumption of soundness. 38 U.S.C.A. §§ 1111 , 1137 (West 2002).  Only such conditions as are recorded in entrance examination reports are to be considered as "noted," and a history of pre-service existence of conditions recorded at the time of examination does not constitute a "notation" of such conditions.  Crowe v. Brown, 7 Vet. App. 238, 245 (1994); see also Vanerson v. West, 12 Vet. App. 254, 259 (1999) (history of preservice existence of conditions recorded at the time of examination will be considered together with all other material evidence in determinations as to inception (citing 38 C.F.R. § 3.304(b)).

In order to rebut the presumption of soundness, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  A veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  In rebutting the presumption of soundness, records made prior to, during or subsequent to service, concerning the inception of the disease/disorder may be considered.  See Harris v. West, 203 F.3d 1347, 1350 (Fed. Cir. 2000).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306(b) (2013).

In addition, a pre-existing disease or injury will be presumed to have been aggravated by service if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2013).

The Veteran's claimed disability, Stargardt's Disease, is a congenital disease and not a defect.  The medical articles of record establish it as a hereditary problem.  Further, the same articles clearly establish it as a "disease" as defined by the VA General Counsel's Precedential Opinion (VAOPGCPREC) 82-90.  See Quirin v. Shinseki, 22 Vet. App. 390, 394-95 (2009).  Specifically, the medical condition clearly is not static.  The same General Counsel opinion also holds that service connection may be granted for hereditary diseases that either first manifest themselves during service or that pre-exist service and progress at an abnormally high rate during service.

If it is determined during service that a Veteran suffers from a congenital disease, as opposed to a defect, VA cannot simply assume that, because of its congenital nature, the disease must have preexisted service.  That is, the presumption of soundness still applies to congenital diseases that are not noted at entry.  Quirin, 22 Vet. App. at 396-397.  

The agency of original jurisdiction (AOJ) attempted to obtain the Veteran's service treatment records from the VA Records Management Center (RMC) but was unsuccessful, as discussed at length above.  The only medical evidence obtained pursuant to the search was the May 1987 entrance examination showing visual acuity of the right eye was 20/40 corrected to 20/40 on the right and 20/50 on the left corrected to 20/30.  Eye trouble was denied on the accompanying report of medical history and the physician's notes indicated "no glasses."  No other pertinent medical evidence is in the service records.  

The Veteran submitted a Certificate of Blindness that was issued to her in December 1993.  The certificate was issued by The Commonwealth of Massachusetts, Massachusetts Commission for the Blind.  It was certified that the Veteran was registered as blind under Massachusetts law since October 22, 1993. 

Records from Massachusetts Eye and Ear Associates, dated in October and November 1993, respectively, document the Veteran's Stargardt's Disease diagnosis.  An entry from October 19, 1993, noted that the Veteran complained-of decreased visual acuity, right eye greater than the left eye, since 1989.  The Veteran reported that there was an eye check in service in 1991, and glasses were prescribed.  The Veteran also reported that she had been told that she had some damage of the nerve.  The entry also noted the Veteran's description of being exposed to several sources of bright light in service to include flares.  Her best distant vision was listed as 20/200 in each eye.  An October 1993 fluorescein angiogram confirmed the Veteran's visual acuity and the diagnosis of Stargardt's disease in both eyes.

A second record, a letter report from J. Lowenstein, M.D., and dated in November 1993, listed a history of declining visual acuity as reported by the Veteran.  It was reported as having an onset in 1987.  The Veteran had been out of the military for two years and working.  Dr. Lowenstein reported a better visual acuity for the Veteran but noted that fluorescein had been done and the report would be sent.  He noted the findings of his examination were quite characteristic of Stargardt's disease.

The AOJ included medical information on Stargardt's disease in the claims folder. The information related that the disease is a hereditary disease.  The symptoms of the disease can become manifest between the ages of 6 and 12 or may first appear in adulthood.  The information also noted that a decrease in visual acuity could be rapid.  Finally, the information noted that there was no current effective treatment for the disease.

The Veteran provided additional statements attesting to exposure to bright light from various sources.  This included being stationed aboard the USS Ogden, an amphibious assault ship that was located in the Persian Gulf during the war.  In particular, the Veteran described being exposed to intensive sun light that was reflected off the water as she had been required to perform patrols in a small boat.  The Veteran's DD 214 documents her sea service.  Such statements from the Veteran are consistent with the place, type, and circumstances of her service.  See 38 U.S.C.A. § 1154(a) (West 2002).  In addition, the Board notes that these statements are consistent with statements made by the Veteran when she was evaluated in October 1993. 

The Veteran submitted an article that discussed the possible impact of exposure to bright light for someone with Stargardt's disease.  The Veteran later submitted an e-mail response from one of the authors of the article, L. Windsor, O.D., that was dated in April 2008.  Dr. Windsor said that sunlight exposure could potentially cause a faster progression.  She said factors such as stress, poor nutrition (not getting enough antioxidants and omega 3s) and intense sunlight may have caused a more rapid progression.  However, Dr. Windsor said that, without seeing the Veteran's retina and knowing the whole story, it was hard to be sure.  She said her guess was that the Veteran probably had some retinal signs of this beginning years before a loss of any vision.  She noted that pigment changes and clumping happened beforehand.

The diagnosis of Stargardt's disease continued to be documented in VA treatment records from August 2005 which also diagnosed the Veteran as legally blind secondary to this diagnosis.  This report noted the Veteran to give a history of vision decreasing at 18 years old and by age 20 the Veteran had reported a decrease in best corrected visual acuity (BCVA).  There was a history given of Stargardt's diagnosed in service.  VA treatment records from February 2009 to October 2009 address other matters but continued to note the diagnosis of Stargardt's disease.  

In the report of a May 2011 examination, the examiner noted the unavailability of service treatment records, so he could not state whether the manifestations of Stargardt's disease clearly pre-existed service.  In addition the examiner could not determine whether it was at least as likely that the disease manifested itself during service because of not having the claims file for review.  The examiner did take down the history reported by the Veteran that in 1988-1989 the Veteran achieved sharpshooter status and in 1990, noticed decreased vision.  The Veteran spent 10 months in the Gulf region in 1990 and her vision seemed to get worse to the point where she sought treatment at Balboa Naval Hospital in 1991.  The doctors there told the Veteran not to enlist and that she had a "genetic thing."  Subsequently the diagnosis of Starsgart's disease was made by the Massachusetts Eye and Ear Associates in 1993.  The Veteran was currently legally blind.  There was no other history of eye disease, operations or injuries to the eyes.  

Physical examination revealed corrected right eye vision was 20/200 for distance and 20/80 for near.  The left eye uncorrected vision was 20/200 for distance and 20/80 for near.  The corrected visual acuity for the left eye was 20/200 for distance and 20/80 for near.  There was a central scotoma in both eyes by Goldman visual field.  The diagnosis was Stargardt's disease in both eyes.  The examiner commented that this disease is a form of macular dystrophy that usually begins in the first 20 years of life.  This is usually a recessive, inherited condition.  Most Stargardt's patients have visual acuities from 20/100 to 20/400.  Vision loss is usually slow until the 20/40 level, then rapidly progressing to 2200 (legal blindness).  No treatment for this disease exists.  Again it is noted that the examiner was not able to provide an opinion as to whether this disease pre-existed service and was aggravated by it, or was otherwise first manifested in or caused by service.  

The Veteran failed to report for a VA examination scheduled for February 2013 to address the etiology of the Stargardt's disease.  In a September 2013 brief, the Veteran's representative conceded the Veteran's failure to report, and pointed out that while the notice of the scheduled examination was not in the claims file, the notification address used by the hospital was correct.  

The Board finds that the evidence does not support a grant of service connection for Stargardt's disease.  The Veteran's STRs have not been located, with the exception of the entrance examination that showed no evidence of an eye disorder other than the May 1987 entrance examination showing decreased visual acuity--the right eye was 20/40 corrected to 20/40 on the right and 20/50 on the left corrected to 20/30.  There was no diagnosis of Stargardt's disease or any other eye disorder diagnosed prior to entry.  Likewise, there is no medical evidence to show complaints or treatment related to her claimed disease during service.  Most significantly there is no medical evidence that provides a clear opinion as to whether the congenital condition was first manifested during military service.  

The Veteran has provided lay statements of decreased visual acuity in service.  She was diagnosed with Stargardt's disease within approximately two years of active service, and her military duties would have put her in a position to be exposed to bright sunlight while assigned to the ship in the Persian Gulf.  However, the Veteran's failure to report to the February 2013 VA examination meant that VA was unable to obtain an opinion from medical professional as to whether this disease, shown to be a congenital disease, was first manifested during service.  That the Veteran had decreased acuity was known even when she enlisted, and that she continued to have decreased visual acuity during service, even to the extent of needing prescription eyeglasses, is not proof that the loss of acuity was due to Stargardt's disease.  

While the Veteran did submit evidence suggesting that exposure to bright light could potentially aggravate the progression of Stargardt's disease, the Board notes that the April 2008 e-mail from Dr. Windsor, who had co-authored an article discussing the potential impacts of such exposure, essentially stated that the doctor would not be able to provide a definitive opinion without actually seeing the Veteran's retina and knowing the full story.  Thus the e-mail response from Dr. Windsor does not provide evidence sufficient to establish service connection.  As noted above, that the Veteran had decreased visual acuity at entry and thereafter does not prove the case.  Whether such a decrease during service was due to Stargardt's disease is the salient question, an answer to which was sought by the Board when it remanded the case for an examination.  

The Board concludes that the available record does not show that Stargardt's disease, as a congenital disease, was first manifested during military service.  


ORDER

Entitlement to service connection for Stargardt's disease is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


